Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered March 10, 2005, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s arguments for a reduced penalty under the Drug Law Reform Act (L 2004, ch 738) are without merit (People v Utsey, 7 NY3d 398 [2006]). Concur—Tom, J.P., Marlow, Williams, Gonzalez and Catterson, JJ.